



EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of June 20,
2018, by and among Citizens Community Bancorp, Inc., a Maryland corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
RECITALS
(1)    The Company and each Purchaser is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act.
(1)    Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s mandatorily convertible
non-cumulative non-voting perpetual preferred stock, $130.00 liquidation
preference per share (the “Preferred Stock”), set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
purchasers shall be approximately $65 million worth 500,000 shares) and shall be
collectively referred to herein as the “Preferred Shares”). When purchased, the
Preferred Stock will have the terms set forth in the Articles Supplementary to
the Company’s Charter for the Preferred Stock in the form attached as Exhibit A
hereto (the “Articles Supplementary”) made a part of the Company’s Articles of
Incorporation, as amended, by the filing of the Articles Supplementary with the
Secretary of State of the State of Maryland (the “Maryland Secretary”). The
Preferred Stock will be convertible into shares (the “Underlying Shares”) of the
common stock, par value $ .01 per share, of the Company (the “Common Stock”),
subject to and in accordance with the terms and conditions of the Articles
Supplementary. The Underlying Shares, together with the Preferred Shares, are
referred to collectively as the “Securities.”
(1)    The Company has engaged FIG Partners, LLC and Hovde Group, LLC as its
exclusive placement agents (the “Placement Agents”) for the offering of the
Preferred Shares.
(1)    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Securities under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
ARTICLE I
DEFINITIONS
1.1.    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
“Agreement” shall have the meaning ascribed to such term in the Preamble.
“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as the same may be amended from time to time.
“Articles Supplementary” has the meaning set forth in the Recitals.
“Bank” means Citizens Community Federal N.A., a wholly-owned subsidiary of the
Company.
“BHC Act” has the meaning set forth in Section 3.1(b).
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Maryland are open for the general transaction of business.
“Buy-In” has the meaning set forth in Section 4.1(e).
“Buy-In Price” has the meaning set forth in Section 4.1(e).
“CIBC Act” means the Change in Bank Control Act of 1978, as amended.
“Closing” means the closing of the purchase and sale of the Preferred Shares
pursuant to this Agreement.
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
“Company Counsel” means Briggs and Morgan, Professional Association and Venable
LLP.
“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Company Reports” has the meaning set forth in Section 3.1(kk).
“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
“DTC” means The Depository Trust Company.
“Effective Date” means the date that the initial Registration Statement required
by Section 2(a) of the Registration Rights Agreement is first declared effective
by the SEC.


2

--------------------------------------------------------------------------------





“Environmental Laws” has the meaning set forth in Section 3.1(l).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Reserve” has the meaning set forth in Section 3.1(kk).
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
“Indemnified Person” has the meaning set forth in Section 4.8(b).
“Intellectual Property” has the meaning set forth in Section 3.1(r).
“Investment Considerations Memorandum” means the memorandum attached as Appendix
A to this Agreement, which memorandum includes information about the Company; a
term sheet summarizing information concerning the offering; and Risk Factors
concerning this offering, the Company, and the Company’s stock.
“Investor Presentation” means the presentation prepared by the Placement Agents
concerning the offering and the proposed acquisition dated June 2018.
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business, condition (financial or otherwise) or prospects of the Company and the
Subsidiaries, taken as a whole, or (iii) any adverse impairment to the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document.
“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K.
“Material Permits” has the meaning set forth in Section 3.1(p).
“Maryland Courts” means the state and federal courts sitting in the State of
Maryland.
“Maryland Secretary” has the meaning set forth in the Recitals.
“OCC” means the Office of the Comptroller of the Currency.
“Outside Date” means the thirtieth day following the date of this Agreement;
provided that if such day is not a Business Day, the first day following such
day that is a Business Day.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Placement Agents” has the meaning set forth in the Recitals.
“Preferred Shares” has the meaning set forth in the Recitals.
“Preferred Stock” has the meaning set forth in the Recitals.


3

--------------------------------------------------------------------------------





“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Market.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Purchase Price” means $130.00 per Preferred Share.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Purchaser Party” has the meaning set forth in Section 4.8(a).
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“SEC” has the meaning set forth in the Recitals.
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).
“Securities” has the meaning set forth in the Recitals.
“Securities Act” means the Securities Act of 1933, as amended.
“Stockholder Approval” has the meaning set forth in Section 4.11.
“Stockholder Proposal” has the meaning set forth in Section 4.11.
“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Preferred Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount).”
“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
listed on a Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (or any similar


4

--------------------------------------------------------------------------------





organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i) and (ii) hereof, then Trading Day shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the applicable OTC Markets Group Inc. tier on which the Common Stock
is listed or quoted for trading on the date in question.
“Transaction Documents” means this Agreement, including the Appendix and
Exhibits attached hereto, the Registration Rights Agreement, the Articles
Supplementary, and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
“Transfer Agent” means in the case of the Preferred Shares, the Company; and in
the case of the Underlying Shares, Continental Stock Transfer & Trust Company,
or any successor transfer agent for the Company.
“Underlying Shares” has the meaning set forth in the Recitals.
ARTICLE II    
PURCHASE AND SALE
2.1.    Closing.
(a)    Purchase of Preferred Shares. Subject to the terms and conditions set
forth in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Preferred Shares set forth below such Purchaser’s
name on the signature page of this Agreement at a per Preferred Share price
equal to the Purchase Price.
(b)    Closing. The Closing of the purchase and sale of the Preferred Shares
shall take place at the offices of Briggs and Morgan, Professional Association,
2200 IDS Center, 80 South 8th Street, Minneapolis, MN 55402 on the Closing Date
or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.
(c)    Delivery of Preferred Shares; Form of Payment. Unless otherwise agreed to
by the Company and a Purchaser (as to itself only), on the Closing Date, (1) the
Company shall deliver to each Purchaser one or more stock certificates,
registered in such Purchaser’s name, or its nominee in accordance with such
Purchaser’s written delivery instructions (if physical certificates are required
by the Purchaser to be held immediately prior to Closing; if not, then facsimile
or “.pdf” copies of such certificates shall suffice for purposes of Closing with
the original stock certificates to be delivered within two Business Days of the
Closing Date), evidencing the number of Preferred Shares set forth on such
Purchaser’s signature page to this Agreement and (2) upon receipt thereof, each
Purchaser shall wire its Subscription Amount, in United States dollars and in
immediately available funds, in accordance with the Company’s written wire
transfer instructions.
2.2.    Closing Deliveries.
(a)    On or prior to the Closing, the Company shall issue, deliver or cause to
be delivered to each Purchaser the following (the “Company Deliverables”):
(i)    this Agreement, duly executed by the Company;
(ii)    one or more stock certificates (if physical certificates are required by
the Purchaser to be held immediately prior to Closing; if not, then facsimile or
“.pdf” copies of such certificates shall suffice for purposes of Closing with
the original stock certificates to be delivered within two Business Days of the
Closing Date), evidencing the Preferred Shares subscribed for by Purchaser
hereunder, registered in the name of such Purchaser or its nominee in accordance
with such Purchaser’s written delivery instructions (the “Stock Certificates”);


5

--------------------------------------------------------------------------------





(iii)    legal opinions of Company Counsel, dated as of the Closing Date and in
the forms attached hereto as Exhibit D-1 and Exhibit D-2, executed by such
counsel and addressed to the Purchasers;
(iv)    the Registration Rights Agreement, duly executed by the Company;
(v)    a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current versions of the Articles
of Incorporation, as amended, and by-laws, as amended, of the Company, (c)
attaching a Certificate of Status for the Company from the Maryland Department
of Assessments & Taxation, dated as of a recent date, and (d) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company; and
(vi)    the compliance certificate referred to in Section 5.1(g).
(b)    On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
(i)    this Agreement, duly executed by such Purchaser;
(ii)    its Subscription Amount, in U.S. dollars and in immediately available
funds, in the amount indicated below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price (Subscription
Amount)” by wire transfer in accordance with the Company’s written instructions;
(iii)    the Registration Rights Agreement, duly executed by such Purchaser; and
(iv)    a fully completed and duly executed Accredited Investor Questionnaire in
the form attached hereto as Exhibit C.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
3.1.    Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers that:
(a)    Subsidiaries. The Company has no direct or indirect Subsidiaries except
as set forth in Exhibit 21 to the Company’s Annual Report on Form 10-K for the
year ended September 30, 2017, as filed with the SEC on December 13, 2017. The
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens (except
that, as previously disclosed in the SEC Reports, the Company pledged all of the
outstanding shares in its wholly owned subsidiary, Citizens Community Federal
N.A., in connection with its loan agreement with First Tennessee, N.A.), and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
(b)    Organization and Qualification. The Company and each of its “Significant
Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Significant Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification


6

--------------------------------------------------------------------------------





necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to have a Material Adverse
Effect. The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHC Act”). The Bank is the
Company’s only banking subsidiary, and the Bank’s deposit accounts are insured
up to applicable limits by the FDIC, and all premiums and assessments required
to be paid in connection therewith have been paid when due. The Company and the
Bank have each conducted their respective businesses in compliance with all
applicable federal, state and foreign laws, orders, judgments, decrees, rules,
regulations and applicable stock exchange requirements, including all laws and
regulations restricting activities of bank holding companies and banking
organizations, except for any noncompliance that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect.
(c)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Preferred Shares in accordance with the terms
hereof and, subject to Stockholder Approval, to issue the Underlying Shares in
accordance with the Articles Supplementary. The Company’s execution and delivery
of each of the Transaction Documents to which it is a party and the consummation
by it of the transactions contemplated hereby and thereby (including, but not
limited to, the sale and delivery of the Preferred Shares and the Underlying
Shares) have been duly authorized by all necessary corporate action on the part
of the Company, and no further corporate action is required by the Company, its
board of directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Except for Material Contracts,
there are no stockholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
stockholders.
(d)    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents to which it is a party and the consummation by the
Company of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Preferred Shares and the Underlying Shares) do
not and will not (i) conflict with or violate any provisions of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations thereunder, assuming, without investigation, the
correctness of the representations and warranties made by the Purchasers herein,
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company is bound or affected, except in the case of clauses
(ii) and (iii) such as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(e)    Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Preferred Shares and the Underlying Shares), other than (i) obtaining
Stockholder Approval to issue the Underlying Shares in accordance with the terms
of the Articles Supplementary, (ii) the filing of the Articles Supplementary
with the Maryland Secretary, (iii) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (iv) filings required by applicable state


7

--------------------------------------------------------------------------------





securities laws, (v) the filing of a Notice of Sale of Securities on Form D with
the SEC under Regulation D of the Securities Act, (vi) the filing of any
requisite notices and/or application(s) to the Principal Trading Market for the
issuance and sale of the Underlying Shares and the listing of the Underlying
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (vii) the filings required in accordance with
Section 4.6 of this Agreement and (viii) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).
(f)    Issuance of the Preferred Shares. The issuance of the Preferred Shares
has been duly authorized and the Preferred Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. The issuance of the Underlying Shares has been duly authorized
and the Underlying Shares, when issued upon conversion of the Preferred Shares
in accordance with the terms of the Articles Supplementary, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Securities will be issued in compliance
with all applicable federal and state securities laws.
(g)    Capitalization. The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) has been set forth in the SEC Reports
and has changed since the date of such SEC Reports only due to stock grants or
other equity awards or stock option and warrant exercises that have not,
individually or in the aggregate, had a material effect on the issued and
outstanding capital stock, options and other securities. All of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance in all material
respects with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase any capital stock of the Company. Except as
specified in the SEC Reports: (i) no shares of the Company’s outstanding capital
stock are subject to preemptive rights or any other similar rights; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted pursuant to
Material Contracts or equity or incentive plans or arrangements described in the
SEC Reports; (iii) there are no material outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound; (iv) except for the Registration Rights Agreement and the “Existing
Contracts” referenced therein, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act; (v) there are no outstanding securities or instruments
of the Company that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
is or may become bound to redeem a security of the Company; (vi) the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (vii) the Company has no
liabilities or obligations required to be disclosed in the SEC Reports but not
so disclosed in the SEC Reports, which, individually or in the aggregate, will
have or would reasonably be expected to have a Material Adverse Effect. There
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities.
(h)    SEC Reports; Disclosure Materials. The Company has filed all reports,
forms, statements and other documents required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports” and together with this
Agreement and the Appendices and Schedules hereto, the Investor Presentation,
the other Transaction Documents, and any other factual information concerning by
the Company furnished in connection with the offering of the Preferred Shares,
the “Disclosure Materials”), on a timely basis or has received a valid extension
of such time


8

--------------------------------------------------------------------------------





of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
(i)    Financial Statements. The financial statements (including the notes
thereto) of the Company and its Subsidiaries included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the SEC with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved and, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, fairly present in all material respects the balance sheet of the Company
and its consolidated Subsidiaries taken as a whole as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.
(j)    Tax Matters. The Company (i) has prepared and filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect. No deficiencies for any taxes
have been proposed or assessed in writing against the Company or any of its
Subsidiaries and there is no outstanding audit, assessment, dispute or claim
concerning any tax liability of the Company or any of its Subsidiaries.
(k)    Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered materially its method of accounting or
the manner in which it keeps its accounting books and records, (iv) the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued pursuant to existing Company stock option or stock purchase plans or
equity based plans disclosed in the SEC Reports, (vi) there has not been any
material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject, and (vii) to the Company’s Knowledge, there
has not been a material increase in the aggregate dollar amount of (A) the
Bank’s nonperforming loans (including nonaccrual loans and loans 90 days or more
past due and still accruing interest) or (B) the reserves or allowances
established on the Company’s or Bank’s financial statements with respect
thereto; except in the case of clauses (vii) (A) or (vii) (B) such as would not
have or reasonably be expected to have a Material Adverse Effect. Except for the
transactions contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made that has not been publicly disclosed at least
one Trading Day prior to the date that this representation is made. Moreover,
since the date(s) the Company afforded Purchaser (1) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Preferred Shares and the merits and risks of investing in the
Preferred Shares; and (2) access to information about the Company and the
Subsidiaries and their respective financial condition, results of operations,
business, properties, management, prospects and any potential transactions
sufficient to enable it to evaluate its investment, there have been no events,


9

--------------------------------------------------------------------------------





occurrences or developments that have materially affected or would reasonably be
expected to materially affect, either individually or in the aggregate, the
information as presented to the Purchasers in connection with the offering of
the Preferred Shares.
(l)    Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.
(m)    Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) except as disclosed in the SEC Reports, is reasonably
likely to have a Material Adverse Effect, individually or in the aggregate, if
there were an unfavorable decision. Except as disclosed in the SEC Reports,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s knowledge there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company. The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any of its Subsidiaries under the Exchange Act
or the Securities Act. There are no outstanding orders, judgments, injunctions,
awards or decrees of any court, arbitrator or governmental or regulatory body
against the Company or any executive officers or directors of the Company in
their capacities as such, which individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
(n)    Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to have a Material Adverse Effect. None of
the Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and each Subsidiary believes that its relationship with its employees is good.
To the Company’s Knowledge, no executive officer is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of a third
party, and to the Company’s Knowledge, the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(o)    Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(p)    Regulatory Permits. The Company and each of its Subsidiaries possess or
have applied for all certificates, authorizations, consents and permits issued
by the appropriate federal, state, local or foreign regulatory


10

--------------------------------------------------------------------------------





authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.
(q)    Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
(r)    Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted in the SEC Reports except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except where such
violations or infringements would not have or reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, (i) there
are no rights of third parties to any such Intellectual Property; (ii) there is
no infringement by third parties of any such Intellectual Property; (iii) there
is no pending or threatened action, suit, proceeding or claim by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property; (iv) there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (v) there is no pending or threatened action, suit,
proceeding or claim by others that the Company and/or any Subsidiary infringes
or otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others.
(s)    Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
All premiums due and payable under all such policies and bonds have been timely
paid, there has been no lapse in coverage during the terms of such policies and
bonds, and the Company and its Subsidiaries are in material compliance with the
terms of such policies and bonds. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not be materially higher than their existing
insurance coverage.
(t)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount and the
transactions contemplated by each of the Transaction Documents to which any
officer or director is party, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company, is
presently a party to any transaction with the Company or to a presently
contemplated transaction (other than for services as employees, officers and
directors) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act or pursuant to GAAP in the
audited financial statements of the Company.
(u)    Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the


11

--------------------------------------------------------------------------------





preparation of financial statements for external purposes in accordance with
generally accepted accounting principles and such internal control over
financial reporting is effective.
(v)    Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports, the Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures are effective.
(w)    Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or, to the Company’s knowledge, a Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than the
Placement Agents with respect to the offer and sale of the Shares (which
placement agents fees are being paid by the Company).
(x)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Preferred Shares by the Company to the Purchasers under
the Transaction Documents. The issuance and sale of the Preferred Shares
hereunder does not contravene the rules and regulations of the Principal Trading
Market and, upon Stockholder Approval, the issuance of the Underlying Shares in
accordance with the Articles Supplementary will not contravene the rules and
regulations of the Principal Trading Market.
(y)    Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the SEC.
(z)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Preferred Shares as contemplated hereby.
(aa)    Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
SEC is contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.
(bb)    Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
(cc)    Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor
to the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (ii) made any direct or indirect
unlawful payments to any foreign or domestic governmental officials or employees
or to any foreign or domestic political parties or campaigns from corporate
funds; (iii) violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or (iv) made any other unlawful


12

--------------------------------------------------------------------------------





bribe, rebate, payoff, influence payment, kickback or other material unlawful
payment to any foreign or domestic government official or employee.
(dd)    Application of Takeover Protections; Rights Agreements. Except as set
forth in the Company’s Articles of Incorporation, as amended, and as described
in the section entitled “Description of Common Stock” in the Investment
Considerations Memorandum, the Company has not adopted any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Purchaser solely as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Purchaser’s
ownership of the Securities.
(ee)    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed and would have a
Material Adverse Effect.
(ff)    Acknowledgment Regarding Purchasers’ Purchase of Preferred Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Preferred
Shares.
(gg)    Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.
(hh)    OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
(ii)    Money Laundering Laws. The operations of each of the Company and any
Subsidiary are in compliance in all material respects with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and to the Company’s Knowledge, no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company and/or any Subsidiary with respect to the Money
Laundering Laws is pending or threatened.
(jj)    No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
(kk)    Reports, Registrations and Statements. Since September 30, 2014, the
Company and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), FDIC, OCC, and any other applicable federal or state securities or
banking authorities, except where the failure to file any such report,
registration or statement would not have or reasonably be expected to have a
Material Adverse Effect.


13

--------------------------------------------------------------------------------





All such reports and statements filed with any such regulatory body or authority
are collectively referred to herein as the “Company Reports.” All such Company
Reports were filed on a timely basis or the Company or Subsidiary, as
applicable, received a valid extension of such time of filing and has filed any
such Company Reports prior to the expiration of any such extension. As of their
respective dates, the Company Reports complied as to form in all material
respects with all the rules and regulations promulgated by the Federal Reserve,
the FDIC, the OCC, and any other applicable foreign, federal or state securities
or banking authorities, as the case may be.
(ll)    Well Capitalized. As of March 31, 2018, the Bank met or exceeded the
standards necessary to be considered “well capitalized” under the Federal
Deposit Insurance Company’s regulatory framework for prompt corrective action.
(mm)    Agreements with Regulatory Agencies; Compliance with Certain Banking
Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since September 30, 2015, has adopted
any board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised in writing since
September 30, 2015 by any governmental entity that it intends to issue,
initiate, order, or request any such Regulatory Agreement.
To the Company’s Knowledge, there are no facts and circumstances, and has no
reason to believe that any facts or circumstances exist, that would cause any of
its Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act of 1977, as amended (the “CRA”),
and the regulations promulgated thereunder or to be assigned a CRA rating by
federal or state banking regulators of lower than “satisfactory;” (ii) to be
deemed to be operating in violation, in any material respect, of the Bank
Secrecy Act of 1970 (or otherwise known as the “Currency and Foreign
Transactions Reporting Act”), the USA Patriot Act (or otherwise known as
“Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001”), any order issued with respect to
anti-money laundering by OFAC, or any other anti-money laundering statute, rule
or regulation; or (iii) to be deemed not to be in satisfactory compliance, in
any material respect, with all applicable privacy of customer information
requirements contained in any applicable federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiaries.
(nn)    No General Solicitation or General Advertising. Neither the Company nor,
to the Company’s Knowledge, any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Preferred Shares.
(oo)    Risk Management Instruments. The Company and its Subsidiaries have in
place risk management policies and procedures sufficient in scope and operation
to protect against risks of the type and in amounts reasonably expected to be
incurred by companies of similar size and in similar lines of business as the
Company and its Subsidiaries. Except as has not had or would not reasonably be
expected to have a Material Adverse Effect, since October 1, 2016, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Subsidiaries of the Company, were entered into (i) only in the
ordinary course of business, (ii) in accordance with prudent practices and in
all material respects with all applicable laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or any of its Subsidiaries, enforceable in
accordance with its terms. None of the Company, any Subsidiary of the Company
or, to the knowledge of the Company, any other party thereto, is in breach of
any of its material obligations under any such agreement or arrangement.
(pp)    ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and


14

--------------------------------------------------------------------------------





published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan;” or
(ii) Sections 412 or 4971 of the Code; and each “Pension Plan” for which the
Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
(qq)    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
(rr)    Reservation of Underlying Shares. The Company has reserved, and will
continue to reserve, free of any preemptive or similar rights of stockholders of
the Company, a number of unissued shares of Common Stock, sufficient to issue
and deliver the Underlying Shares into which the Preferred Shares are
convertible, assuming Stockholder Approval has been obtained.
(ss)    No More Favorable Terms. Except for the number of Preferred Shares being
purchased hereunder by each Purchaser, each Purchaser is receiving Preferred
Shares on the same terms and conditions as all other Purchasers, including the
Purchase Price for the Preferred Shares.
(tt)    Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
(i)    Each of the Company and the Bank has complied with, and all documentation
in connection with the origination, processing, underwriting and credit approval
of any mortgage loan originated, purchased or serviced by the Company or the
Bank satisfied, (A) all applicable federal, state and local laws, rules and
regulations with respect to the origination, insuring, purchase, sale, pooling,
servicing, subservicing, or filing of claims in connection with mortgage loans,
including all laws relating to real estate settlement procedures, consumer
credit protection, truth in lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and
adjustable rate mortgages, (B) the responsibilities and obligations relating to
mortgage loans set forth in any agreement between the Company or the Bank and
any Agency, Loan Investor or Insurer, (C) the applicable rules, regulations,
guidelines, handbooks and other requirements of any Agency, Loan Investor or
Insurer and (D) the terms and provisions of any mortgage or other collateral
documents and other loan documents with respect to each mortgage loan; and
(ii)    No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or the Bank has violated or has not complied with the applicable
underwriting standards with respect to mortgage loans sold by the Company or the
Bank to a Loan Investor or Agency, or with respect to any sale of mortgage
servicing rights to a Loan Investor, (B) imposed in writing restrictions on the
activities (including commitment authority) of the Company or the Bank or (C)
indicated in writing to the Company or the Bank that it has terminated or
intends to terminate its relationship with the Company or the Bank for poor
performance, poor loan quality or concern with respect to the Company’s or the
Bank’s compliance with laws,
For purposes of this Section 3.1(tt): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the


15

--------------------------------------------------------------------------------





Company or any of its Subsidiaries, including the Federal Housing
Administration, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture and any private mortgage
insurer, and providers of hazard, title or other insurance with respect to such
mortgage loans or the related collateral.
(uu)    Nonperforming Assets. To the Company’s knowledge, except as disclosed in
the SEC Reports, the Company believes that the amount of reserves and allowances
for loan and lease losses and other nonperforming assets established on the
Company’s and Bank’s financial statements is adequate and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.
(vv)    Change in Control. The issuance of the Securities to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.
(ww)    Common Control. The Company is not and, to the Company’s Knowledge after
giving effect to the offering and sale of the Preferred Shares, will not be
under the control (as defined in the BHC Act and the Federal Reserve’s
Regulation Y (12 CFR Part 225) (“BHC Act Control”) of any company (as defined in
the BHC Act and the Federal Reserve’s Regulation Y). The Company is not in BHC
Act Control of any federally insured depository institution other than the Bank.
The Bank is not under the BHC Act Control of any company (as defined in the BHC
Act and the Federal Reserve’s Regulation Y) other than Company. Other than the
Company’s ownership of the Bank, neither the Company nor the Bank controls, in
the aggregate, more than five percent of the outstanding voting class, directly
or indirectly, of any federally insured depository institution. The Bank is not
subject to the liability of any commonly controlled depository institution
pursuant to Section 5(e) of the Federal Deposit Insurance Act (12 U.S.C. §
1815(e)).
(xx)    No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (“Disqualification Events”). To the Company’s knowledge, after conducting
such sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to the
extent applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Covered Persons” are those persons specified in Rule 506(d)(1)
under the Securities Act, including the Company; any predecessor or affiliate of
the Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities; and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of the Securities (a “Solicitor”), any general partner
or managing member of any Solicitor, and any director, executive officer or
other officer participating in the offering of any Solicitor or general partner
or managing member of any Solicitor.
(yy)    Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company and the Bank, their respective
businesses and the transactions contemplated hereby is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agents to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of the Transaction
Documents and the proposed transactions hereunder and the proposed acquisition
of United Bank (the “Proposed Acquisition”) may constitute such information, all
of which will be disclosed by the Company in the Press Release as contemplated


16

--------------------------------------------------------------------------------





by Section 4.6 hereof. The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. No event or circumstance has occurred or
information exists with respect to the Company or the Bank or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
3.2.    Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:
(a)    Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. If such Purchaser is an entity, each of this Agreement and the
Registration Rights Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
(b)    No Conflicts. The execution, delivery and performance by such Purchaser
of this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser (if
such Purchaser is an entity), (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
(c)    Investment Intent. Such Purchaser understands that the Preferred Shares
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Preferred Shares
as principal for its own account and not with a view to, or for distributing or
reselling such Preferred Shares or any part thereof in violation of the
Securities Act or any applicable state securities laws, provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Preferred Shares for any minimum period of time and reserves the right at
all times to sell or otherwise dispose of all or any part of such Preferred
Shares pursuant to an effective registration statement under the Securities Act
or under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Preferred
Shares hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Preferred
Shares (or any securities which are derivatives thereof) to or through any
person or entity.
(d)    Purchaser Status. At the time such Purchaser was offered the Preferred
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act and, with respect to a Purchaser
whose principal business address is in New York, at the date hereof it is an
“institutional investor” as described in the Accredited Investor Questionnaire.
(e)    Reliance. The Company and the Placement Agent will be entitled to rely
upon this Agreement and is irrevocably authorized to produce this Agreement or a
copy hereof to (A) any regulatory authority having jurisdiction over the Company
and its affiliates and (B) any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby, in
each case, to the extent required by any


17

--------------------------------------------------------------------------------





court or governmental authority to which the Company is subject, provided that
the Company provides the Purchaser with prior written notice of such disclosure
to the extent practicable and allowed by applicable law.
(f)    General Solicitation. Such Purchaser is not purchasing the Preferred
Shares as a result of any advertisement, article, notice or other communication
regarding the Preferred Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general advertisement.
(g)    Direct Purchase. Purchaser is purchasing the Preferred Shares directly
from the Company and not from the Placement Agents. The Placement Agents did not
make any representations or warranties to Purchaser, express or implied,
regarding the Preferred Shares, the Company or the Company’s offering of the
Preferred Shares.
(h)    Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Preferred Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Preferred Shares and, at the
present time, is able to afford a complete loss of such investment. Further
Purchaser understands that no representation is being made as to the future
trading value or trading volume of the Preferred Shares.
(i)    Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Preferred Shares and the merits and risks of investing in
the Preferred Shares and any such questions have been answered to such
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment; and (iv) the opportunity to ask
questions of management and any such questions have been answered to such
Purchaser’s reasonable satisfaction. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Preferred Shares. Purchaser acknowledges that neither the Company nor the
Placement Agents has made any representation, express or implied, with respect
to the accuracy, completeness or adequacy of any available information except
that the Company has made the express the representations and warranties
contained in Section 3.1.
(j)    Brokers and Finders. Other than the Placement Agents with respect to the
Company, no Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.
(k)    Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares pursuant to
the Transaction Documents, and such Purchaser confirms that it has not relied on
the advice of the Company or the Placement Agent (or any of their respective
agents, counsel or Affiliates) or any other Purchaser or Purchaser’s business
and/or legal counsel in making such decision. Such Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company (including, without limitation, by the Placement Agent) to the
Purchaser in connection with the purchase of the Preferred Shares constitutes
legal, tax or investment advice. Such Purchaser has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Preferred Shares. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Preferred Shares and such Purchaser has not
relied on the business or legal advice of the Placement Agent or any of its
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such


18

--------------------------------------------------------------------------------





Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.
(l)    Reliance on Exemptions. Such Purchaser understands that the Preferred
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Preferred Shares.
(m)    No Governmental Review. Such Purchaser understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Preferred Shares or the fairness
or suitability of the investment in the Preferred Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Preferred
Shares.
(n)    Residency. Such Purchaser’s residence (if an individual) or office in
which its investment decision with respect to the Preferred Shares was made (if
an entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.
(o)    Trading. Purchaser acknowledges that there is no trading market for the
Preferred Stock, and no such market is expected to develop.
(p)    OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by the Office of Foreign Assets Control, the
Financial Crimes Enforcement Network or any other U.S. governmental entity
(“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled by,
under common control with, or acting on behalf of any person that is the target
of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank” and is
not acting on behalf of a “foreign shell bank” under applicable anti-money
laundering laws and regulations; (iv) the Purchaser’s entry into this Agreement
or consummation of the transactions contemplated hereby will not contravene U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; (v) the
Purchaser will promptly provide to the Company or any regulatory or law
enforcement authority such information or documentation as may be required to
comply with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations; and (vi) the Company may provide to any regulatory or law
enforcement authority information or documentation regarding, or provided by,
the Purchaser for the purposes of complying with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations.
(q)    No Discussions. Purchaser has not discussed the offering of the Preferred
Shares with any other party or potential investors (other than the Company, any
other Purchaser, and Purchaser’s authorized representatives or other potential
investors who are subject to a similar duty of confidentiality with the
Company), except as expressly permitted under the terms of this Agreement.
(r)    Knowledge as to Conditions. Purchaser does not know of any reason why any
regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained.
(s)    No Regulatory Consents or Approvals.    No consent, approval, order or
authorization of, or registration, declaration or filing with, any bank
regulatory authority or other third party is required on the part of the
Purchaser in connection with (i) the execution, delivery or performance by
Purchaser of this Agreement and the Transaction Documents contemplated hereby or
(ii) the consummation by Purchaser of the transactions contemplated hereby.


19

--------------------------------------------------------------------------------





(t)    Investment Considerations Memorandum. Purchaser acknowledges that it has
received, reviewed, and had adequate time to consider the information contained
in, the Investment Considerations Memorandum attached hereto as Appendix A.
3.3.    The Company and each of the Purchasers acknowledge and agree that no
party to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article III and the Transaction Documents.
ARTICLE IV    
OTHER AGREEMENTS OF THE PARTIES
4.1.    Transfer Restrictions.
(a)    Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that it understands that it may not sell or
transfer the Securities except pursuant to an effective registration statement
under, and in compliance with the requirements of, the Securities Act, or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities laws. In connection with any
sale or transfer of the Securities other than (i) pursuant to an effective
registration statement, (ii) to the Company or (iii) pursuant to Rule 144
(provided that the transferor provides the Company with reasonable assurances
(in the form of a seller representation letter and, if applicable, a broker
representation letter) that such securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company and the
Transfer Agent, at the transferor’s expense, an opinion of counsel selected by
the transferor and reasonably acceptable to the Company and the Transfer Agent,
the form and substance of which opinion shall be reasonably satisfactory to the
Company and the Transfer Agent, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act. As
a condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of
the preceding sentence), any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of a Purchaser under
this Agreement and the Registration Rights Agreement with respect to such
transferred Securities.
(b)    Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c) or applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL, WHICH COUNSEL AND OPINION MUST BE REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT, OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY
WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER REPRESENTATION LETTER AND,
IF APPLICABLE, A BROKER REPRESENTATION LETTER THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.


20

--------------------------------------------------------------------------------





(c)    Removal of Legends. The restrictive legend set forth in Section 4.1(b)
above shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the earlier of (i) the Effective Date or (ii) the date
Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under 144(c)(1) (or Rule 144(i)(2), if applicable) as to
the Securities and without volume or manner-of-sale restrictions, the Company
shall instruct the Transfer Agent to remove the legend from the Securities and
shall cause its counsel to issue any legend removal opinion required by the
Transfer Agent. Any fees (with respect to the Transfer Agent, Company counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. If a legend is no longer required pursuant
to the foregoing, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent (with
notice to the Company) of a legended certificate or instrument representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) and a
representation letter to the extent required by Section 4.1(a), deliver or cause
to be delivered to such Purchaser a certificate or instrument (as the case may
be) representing such Securities that is free from all restrictive legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Securities free from all restrictive legends
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.
(d)    Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. Except as otherwise provided below,
while the above-referenced registration statement remains effective, each
Purchaser hereunder may sell the Securities in accordance with the plan of
distribution contained in the registration statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Securities are sold pursuant to
Rule 144. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Securities is not effective
or that the prospectus included in such registration statement no longer
complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Securities until such time as the
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.
(e)    Buy-In. If the Company shall fail for any reason or for no reason to
issue to a Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
(3) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) Securities (or a broker or trading counterparty through which the
Purchaser has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by the holder of Securities that such Purchaser
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Purchaser’s request and in such Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the Securities so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Securities) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such Securities and pay cash to the Purchaser in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
Securities, times (B) the closing bid price of such security on the Deadline
Date.


21

--------------------------------------------------------------------------------





4.2.    Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
4.3.    Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing, the Company shall maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.
4.4.    Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Preferred Shares as required under Regulation D. Purchaser agrees
to timely provide Company with any and all needed information in connection with
Company’s preparation and filing of a Form D. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Preferred
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Preferred
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.
4.5.    No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Preferred Shares in a manner that would require
the registration under the Securities Act of the sale of the Preferred Shares to
the Purchasers.
4.6.    Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.,
New York City time, on the first Business Day immediately following the date of
this Agreement, (i) issue one or more press releases (collectively, the “Press
Release”) reasonably acceptable to the Purchasers disclosing all material terms
of the transactions contemplated hereby, the Proposed Acquisition and any other
material, nonpublic information that the Company may have provided any Purchaser
at any time prior to the filing of the Press Release, including in the
Disclosure Materials, and (ii) file a Current Report on Form 8-K with the SEC
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement, the Registration Rights Agreement and the
Articles Supplementary) and the Proposed Acquisition. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser, or include the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser in any press
release or filing with the SEC (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents with the SEC and (ii) to the
extent such disclosure is required by law, at the request of the Staff of the
SEC or Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
subclause (ii). From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company, the Bank or any of their respective officers, directors or employees or
the Placement Agents. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company, such Purchaser will
maintain the confidentiality of the existence and terms of the transaction
contemplated herein.
4.7.    Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such


22

--------------------------------------------------------------------------------





information, the Company shall not, and shall cause each Subsidiary and each of
their respective officers, directors, employees and agents, not to, and each
Purchaser shall not directly solicit the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents to provide any
Purchaser with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the filing of the Press Release.
4.8.    Indemnification.
(a)    Indemnification of Purchasers. In addition to the indemnity provided in
the Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, stockholders, members, partners,
employees, investment advisers and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, agents, members,
partners, investment advisers or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of (i) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (ii) any action instituted against a Purchaser Party in any
capacity, or any of them or their respective affiliates, by any stockholder of
the Company who is not an affiliate of such Purchaser Party, with respect to any
of the transactions contemplated by this Agreement.  The Company will not be
liable to any Purchaser Party under this Agreement to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.
(b)    Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially and adversely prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
(c)    Limitation on Amount of Company’s Indemnification Liability.
(i)    Tipping Basket. Except as provided otherwise in 4.8(c)(iii), the Company
will not be liable for losses that otherwise are indemnifiable under Section
4.8(a) until the total of all losses under Section 4.8(a) incurred by a
Purchaser Party exceeds $50,000, at which point the full amount of all such
losses shall be recoverable.


23

--------------------------------------------------------------------------------





(ii)    Maximum. Except as provided otherwise in Section 4.8(c)(iii), the
maximum aggregate liability of the Company for all losses under Section 4.8(a)
is the aggregate Subscription Amount of all Purchasers, provided however, that
the maximum aggregate liability of the Company for all losses under Section
4.8(a) as to any individual Purchaser is the Aggregate Purchase Price
(Subscription Amount) of such individual Purchaser as indicated on such
Purchaser’s signature page to this Agreement.
(iii)    Exceptions. The provisions of Section 4.8(c)(i) and (ii) do not apply
to (A) claims due to the inaccuracy of any of the representations or breach of
any of the warranties of the Company in Sections 3.1(a), 3.1(b), 3.1(c), 3.1(e),
3.1(f), 3.1(g) or 3.1(i) or (B) indemnification claims involving fraud or
knowing and intentional misconduct on behalf of the Company.
4.9.    Listing of Common Stock. The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NASDAQ Global Market
and maintain the listing of the Common Stock on the NASDAQ Global Market.
4.10.    Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Preferred Shares hereunder to finance a portion of the Proposed
Acquisition and pay related expenses, to support the Company’s capital ratios in
connection with the proposed acquisition, and for general corporate purposes,
including organic growth and other potential acquisitions. This offering is not
conditioned upon the successful completion of the proposed acquisition.  If the
acquisition is not completed the Company will use the net proceeds of this
offering for general corporate purposes to support its growth strategy, which
may include organic growth, funding additional acquisition opportunities, de
novo branching into new markets or other organic expansion of the Company’s
business.
4.11.    Stockholders’ Meeting. The Company shall call a special meeting of its
stockholders, as promptly as practicable following the Closing, to vote on a
proposal (the “Stockholder Proposal”) to approve the issuance of the total
number of Common Stock issuable upon conversion of all of the Preferred Shares,
all in accordance with Rule 5635 of the NASDAQ Stock Market Rules (such approval
of the Stockholder Proposal, “Stockholder Approval”). The Company will use its
reasonable best efforts to hold the stockholders’ meeting no later than
September 30, 2018. The Board of Directors of the Company shall unanimously
recommend to the Company’s stockholders that such stockholders vote in favor of
the Stockholder Proposal. In addition, all of the members of the Board of
Directors will vote their shares in favor of the Stockholder Proposal.  In
connection with such meeting, the Company shall promptly prepare and file (but
in no event more than fifteen (15) business days after the Closing Date) with
the SEC a preliminary proxy statement, shall use its reasonable best efforts to
respond to any comments of the SEC or its staff and to cause a definitive proxy
statement related to such stockholders’ meeting to be mailed to the Company’s
stockholders not more than seven (7) business days after clearance thereof by
the SEC, and shall use its reasonable best efforts to solicit proxies for such
Stockholder Approval. The Company shall notify Purchaser promptly of the receipt
of any comments from the SEC or its staff with respect to the proxy statement
and of any request by the SEC or its staff for amendments or supplements to such
proxy statement or for additional information (but the Company shall not provide
any Purchaser with any material, nonpublic information, unless requested by such
Purchaser and pursuant to a written agreement regarding the confidentiality and
use of such information). If at any time prior to such stockholders’ meeting
there shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as practicable
prepare and mail to its stockholders such an amendment or supplement. In the
event that Stockholder Approval is not obtained at such special stockholders
meeting, the Company shall include a proposal to approve (and the Board of
Directors shall recommend approval of) such proposal at a meeting of its
stockholders to be held no less than once in each subsequent three-month period
beginning on the date of such special stockholders meeting until such approval
is obtained.
4.12.    Limitation on Beneficial Ownership. No Purchaser shall be entitled to
purchase a number of Preferred Shares that would cause such Purchaser, together
with any other person whose Company securities would be aggregated with such
Purchaser’s Company securities for purposes of any banking regulation or law, to
collectively be deemed to own, control or have the power to vote shares of
Common Stock which would represent more than 9.9% of the number of shares of
Common Stock issued and outstanding (based on the number of outstanding shares
as of the Closing Date. With respect to any Purchaser whose ownership following
the Closing would be more than 5% of the Company’s outstanding Common Stock on
an as-converted basis, such Purchaser acknowledges that it is familiar


24

--------------------------------------------------------------------------------





with the Federal Reserve Board’s Policy Statement on equity investments in banks
and bank holding companies announced September 22, 2008 (12 CFR Section 225.144)
and has received or had an opportunity to review such policy statement. Such
Purchaser further agrees that it will take all necessary and customary actions
requested by the Federal Reserve, including consultation with the Federal
Reserve if appropriate, and execution of customary passivity commitments if
required by the Federal Reserve, to ensure that its ownership does not
constitute a “change in control,” but only to the extent such actions are
typically taken by such Purchaser under such Purchaser’s policies consistently
applied, to the extent such Purchaser has such policies. Notwithstanding
anything in the contrary in this Section 4.12, no Purchaser shall be required to
perform any such actions if such performance would constitute or could
reasonably result in any Burdensome Condition; for the avoidance of doubt, any
requirement to disclose the identities or financial condition of limited
partners, shareholders or non-managing members of such Purchaser or its
Affiliates or its investment advisers shall be deemed a Burdensome Condition
unless otherwise determined by such Investor in its sole discretion.
ARTICLE V    
CONDITIONS PRECEDENT TO CLOSING
5.1.    Conditions Precedent to the Obligations of the Purchasers to Purchase
Preferred Shares. The obligation of each Purchaser to acquire Preferred Shares
at the Closing is subject to the fulfillment to such Purchaser’s satisfaction,
on or prior to the Closing Date, of each of the following conditions, any of
which may be waived by such Purchaser (as to itself only):
(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all respects as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.
(b)    Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.
(e)    No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for quotation or listed on the Principal Trading Market
and (ii) shall not have been suspended, as of the Closing Date, by the SEC or
the Principal Trading Market from trading on the Principal Trading Market nor
shall suspension by the SEC or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market. The Company shall have obtained
approval, if necessary, of the Principal Trading Market to list the Underlying
Shares.
(f)    Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
(g)    Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit F.
(h)    Articles Supplementary. The Company shall have filed the Articles
Supplementary with the Maryland Secretary.


25

--------------------------------------------------------------------------------





(i)    Gross Proceeds. The Company shall issue and sell pursuant to this
Agreement 500,000 shares of Preferred Stock at a price per share equal to the
Purchase Price, for total gross proceeds of $65 million.
(j)    Bank Regulatory Issues. The purchase of the such Preferred Shares by such
Purchaser shall not (i) cause such Purchaser or any of its Affiliates to violate
any banking regulation, (ii) require such Purchaser or any of its Affiliates to
file a prior notice with the Federal Reserve or its delegee under the CIBC Act
or the BHC Act or obtain the prior approval of any banking regulator, (iii)
require such Purchaser or any of its affiliates to become a bank holding company
or otherwise serve as a source of strength for the Company or the Bank or (iv)
cause such Purchaser, together with any other person whose Company securities
would be aggregated with such Purchaser’s Company securities for purposes of any
banking regulation or law, to collectively be deemed to own, control or have the
power to vote securities which (assuming, for this purpose only, full conversion
and/or exercise of such securities by the Purchaser and such other Persons)
would represent more than 9.9% of any class of voting securities of the Company
outstanding at such time.
(k)    No Burdensome Condition. Since the date hereof, there shall not be any
action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or the Bank, such Purchaser (or its Affiliates)
or the transactions contemplated by this Agreement, by any bank regulatory
authority which imposes any restriction or condition on the Company or its
Subsidiaries or such Purchaser or any of its Affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by such Purchaser) which such
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
such Purchaser (or any of its Affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.
(l)    Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.
(m)    Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.
5.2.    Conditions Precedent to the Obligations of the Company to sell Preferred
Shares. The Company’s obligation to sell and issue the Preferred Shares at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
(a)    Representations and Warranties. The representations and warranties made
by each Purchaser in Section 3.2 hereof shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date, except for representations and warranties that
speak as of a specific date.
(b)    Performance. Such Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.


26

--------------------------------------------------------------------------------





(d)    Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Preferred Shares, all of which
shall be and remain so long as necessary in full force and effect.
(e)    Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
(f)    Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.
ARTICLE VI    
MISCELLANEOUS
6.1.    Fees and Expenses. Except as set forth elsewhere in the Transaction
Documents, the parties hereto shall be responsible for the payment of all
expenses incurred by them in connection with the preparation and negotiation of
the Transaction Documents and the consummation of the transactions contemplated
hereby. The Company shall pay all amounts owed to the Placement Agents relating
to or arising out of the transactions contemplated hereby. The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Securities to the Purchasers.
6.2.    Entire Agreement. The Transaction Documents, together with the Exhibits
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits. At
or after the Closing, and without further consideration, the Company and the
Purchasers will execute and deliver to the other such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.
6.3.    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York time, on any
Trading Day, (c) if sent by U.S. nationally recognized overnight courier service
with next day delivery specified (receipt requested) the Trading Day following
delivery to such courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:


27

--------------------------------------------------------------------------------





If to the Company:
Citizens Community Bancorp, Inc.
2174 EastRidge Center
Eau Claire, Wisconsin 54701
Attn: Stephen M. Bianchi
Telephone: 715-839-4661
E-mail: sbianchi@ccf.us


 
 
With a copy to:
Briggs and Morgan, Professional Association
2200 IDS Center, 80 South 8th Street
Minneapolis, Minnesota 55402
Attn: Joseph T. Kinning, Stockholder
Telephone: 612-977-8533
E-mail: JKinning@Briggs.com


 
 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.





or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4.    Amendments; Waivers; No Additional Consideration. No amendment or waiver
of any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by a duly authorized representative of such
party. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Preferred Shares.
6.5.    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
6.6.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers.”
6.7.    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than Indemnified Persons.
6.8.    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Maryland, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any


28

--------------------------------------------------------------------------------





other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced on a non-exclusive
basis in the Maryland Courts. Each party hereto hereby irrevocably submits to
the non-exclusive jurisdiction of the Maryland Courts for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any such Maryland Court, or that such Proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
6.9.    Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares.
6.10.    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
6.11.    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.12.    Replacement of Shares. If any certificate or instrument evidencing any
Preferred Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Preferred Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
6.13.    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
6.14.    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise


29

--------------------------------------------------------------------------------





restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
6.15.    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Preferred Shares or enforcing
its rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.
6.16.    Termination. This Agreement may be terminated and the sale and purchase
of the Preferred Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.
6.17.    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.


30

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
CITIZENS COMMUNITY BANCORP, INC.
 
By:
 
Stephen M. Bianchi
 
President and Chief Executive Officer
 
 
 
NAME OF PURCHASER:
 
 
 
By:__________________________
Name:_______________________  
Title:_________________________  


Aggregate Purchase Price
(Subscription Amount): $________


Number of Preferred Shares
to be Acquired: __________


Tax ID No.: __________________


Address for Notice:
____________________________________
____________________________________
____________________________________
____________________________________


Telephone: ________________
Facsimile: _________________
Email: ________________


Attention: ________________
Delivery Instructions:
(if different than above)
 
 
 
 
 
 
 
 
 





31

--------------------------------------------------------------------------------







APPENDICES
Appendix A - Investment Considerations Memorandum


EXHIBITS


A
−
Form of Articles Supplementary to the Company’s Charter
B
−
Form of Registration Rights Agreement
C
−
Accredited Investor Questionnaire
D-1
−
Form of Opinion of Company Counsel
D-2
−
Form of Opinion of Company Counsel
E
−
Form of Secretary’s Certificate
F
−
Form of Officer’s Certificate









32

--------------------------------------------------------------------------------






EXHIBIT A
Form of Articles Supplementary to the Company’s Charter





--------------------------------------------------------------------------------





EXHIBIT B
Form of Registration Rights Agreement




34

--------------------------------------------------------------------------------





EXHIBIT C
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To:    Citizens Community Bancorp, Inc.
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of
mandatorily convertible non-cumulative non-voting perpetual preferred stock,
$130.00 liquidation preference per share (the “Preferred Shares”), of Citizens
Community Bancorp, Inc., a Maryland corporation (the “Company”). The Preferred
Shares are being offered and sold by the Company without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(a)(2) of
the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Company must determine that a
potential investor meets certain suitability requirements before offering or
selling Preferred Shares to such investor. The purpose of this Questionnaire is
to assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Preferred
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Preferred Shares. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.
PART A.    BACKGROUND INFORMATION
Name of Beneficial Owner of the Preferred Shares:
______________________________________________    


Business Address:
________________________________________________________________________    
(Number and Street)
________________________________________________________________________________________    
(City)    (State)    (Zip Code)


Telephone Number: (___) ______________________________________    


If a corporation, partnership, limited liability company, trust or other entity:


Type of entity: ______________________________________________    


Were you formed for the purpose of investing in the securities being offered?


Yes ____    No ____


Social Security or Taxpayer Identification No. _____________________    


35

--------------------------------------------------------------------------------







If an individual:


Residence Address:
_________________________________________________________________________    
(Number and Street)
__________________________________________________________________________________________    
(City)    (State)    (Zip Code)
 
Telephone Number: (___) ___________________________________    


Age:__________        Citizenship: ____________    Where registered to vote:
_______________    


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:


Are you a director or executive officer of the Company?


Yes ____    No ____


Social Security or Taxpayer Identification No.
________________________________________________________    


PART B.    ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Company to offer and sell the Preferred Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Preferred Shares.


36

--------------------------------------------------------------------------------





_____
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
_____
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
_____
3.
An insurance company as defined in Section 2(13) of the Securities Act;
_____
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
_____
5.
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
_____
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
_____
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
_____
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
_____
9.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;
_____
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;
_____
11.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (see Note
11 below);
_____
12.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;
_____
13.
An executive officer or director of the Company; and
_____
14.
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.





Note 11.
For purposes of calculating net worth under paragraph (11):
(A)
The person’s primary residence shall not be included as an asset;
(B)
Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
(C)
Indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability.













37

--------------------------------------------------------------------------------





A.    FOR EXECUTION BY AN INDIVIDUAL:
Date:




By: ____________________________________
   Print Name:



B.    FOR EXECUTION BY AN ENTITY:
 
Entity Name: _____________________________
Date:




By: ____________________________________
   Print Name:
   Title:







38

--------------------------------------------------------------------------------





C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 
Entity Name: ___________________________
Date:




By: ___________________________________
   Print Name:
   Title:





 
Entity Name: ____________________________
Date:




By: ____________________________________
   Print Name:
   Title:







39

--------------------------------------------------------------------------------







EXHIBIT D-1
Form of Opinion of Briggs and Morgan, P.A.


40

--------------------------------------------------------------------------------





1.



EXHIBIT D-2
Form of Opinion of Venable LLP


41

--------------------------------------------------------------------------------





EXHIBIT E
Form of Secretary’s Certificate


42

--------------------------------------------------------------------------------





EXHIBIT F
Form of Officer’s Certificate




43